Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-34, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (2005/0127579) and in further view of WU (2001/09148-IDS reference).
	Regarding claims 21 and 41, SUZUKI discloses a method for producing molded article of reclaimed thermoplastic resin comprising:
	forming melted molding materials [0069] from a thermoplastic polymer comprising recycled thermoplastic resin [0114];

	injecting the melted molding material comprising supercritical gas (single-phase solution) into a mold cavity of a molding apparatus [0070];
	foaming the melted molding material comprising supercritical gas (single-phase solution) in the mold cavity by allowing the supercritical fluid to be released out of solution [0070] thereby forms claimed flexible foam; and
	SUZUKI further discloses that proper pressure is set in the heating cylinder wherein the supercritical gas is mixed and dissolved with the melted molding material prior to injecting it into the mold [0069] (applying a pressure to the melted molding material comprising supercritical gas (single-phase solution) and maintaining the pressure prior to introducing the melted molding material comprising supercritical gas (single-phase solution) into the mold cavity). 
	SUZUKI is silent to a biodegradable thermoplastic or one of the claimed thermoplastic biopolymer.  However, WU discloses environment-friendly foamed composite shoe material comprising polycaprolactone [0009] made from a foaming and injection molding process [0024].  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the environmentally-friendly material comprising polycaprolactone of WU for the environmentally-friendly thermoplastic material of SUZUKI for the predictable results of foaming and injection molding the material to form a flexible foamed product.
	Regarding claims 26-27, SUZUKI discloses the supercritical fluid is nitrogen or carbon dioxide gas [0069].

	Regarding claim 30, SUZUKI discloses proper temperature is set for heating [0069].
	Regarding claims 31-34, SUZUKI discloses melted molding materials are injected into the mold cavity while foaming in heating cylinder or nozzle area [0070].


4.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (2005/0127579-IDS reference) and WU (2001/09148-IDS reference) as applied to claims 21-23, 25-34, and 41 above, and in further view of CHANG et al. (2018/0237605-IDS reference). 
	The teachings of SUZUKI and WU are applied as described above for claims 21-23, 25-34, and 41.
	Regarding claim 24, modified SUZUKI is silent to aliphatic and/or aliphatic-aromatic co-polyester biopolymers.  However, CHANG et al. discloses process for preparing thermoplastic foamed article wherein polyester-polyurethanes are injected .

5.	Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (2005/0127579-IDS reference) and WU (2001/09148-IDS reference) as applied to claims 21-23, 25-34, and 41 above, and in further view of WALLINGER et al. (2013/0154143). 
	The teachings of SUZUKI and WU are applied as described above for claims 21-23, 25-34, and 41.
	Regarding claim 42, modified SUZUKI is silent to a dynamic temperature control system.  However, WALLINGER et al. discloses a high dynamic temperature control system for a molding system for plastic and reinforced plastic wherein the mold defines a mold cavity having a shape corresponding to that of a plastic part to be produced.  For some molding processes, fast heating up and cooling of mold surfaces that define a mold cavity is desired.  This process provides amongst others, manufacturing of molding part with extremely high flow path-wall section ratio and molding parts with functional micro- and nano-structured surfaces [0004].  Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the dynamic temperature control system as taught by WALLINGER et al. in the method of producing a plastic molded part of SUZUKI in light of the said advantages.

Response to Arguments
1.	Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
2.	Applicant argues SUZUKI also fails to disclose, teach, or suggest “applying a pressure to the single-phase solution and maintaining the pressure prior to introducing the single-phase solution to the mold cavity to prevent premature foaming of the single-phase solution”.
	Examiner respectfully disagrees.  SUZUKI discloses that proper pressure is set in the heating cylinder wherein the supercritical gas is mixed and dissolved with the melted molding material prior to injecting it into the mold [0069] (applying a pressure to the melted molding material comprising supercritical gas (single-phase solution) and maintaining the pressure prior to introducing the melted molding material comprising supercritical gas (single-phase solution) into the mold cavity). 
3.	Applicant argues SUZUKI is silent to allowing “a smooth skin to form on the surface of the flexible foam” as required by claim 29.
	Examiner respectfully disagrees.  SUZUKI discloses an expansion injection molding method wherein gas counter pressure (GCP) is enclosed in the mold cavity prior to the melted molding material being injected into said mold cavity [0070].  SUZUKI discloses said expansion injection molding prevents defects such as sink, warping, and bending [0072].  Furthermore, SUZUKI discloses that if GCP were not applied, the molded article had swirl marks on its surface that had to be sanded down [0143].  Therefore, SUZUKI does suggest that a smooth skin is formed on the surface of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742